     PHILIP J. TRENCHAK, ESQ.
 1   Nevada State Bar No. 9924
     Mullins & Trenchak, Attorneys at Law
 2
     1614 S. Maryland Parkway
     Las Vegas, Nevada 89104
 3
     P: (702) 778-9444
 4
     F: (702) 778-9449
     E: phil@mullinstrenchak.com
 5   Attorney for Plaintiff

 6                                   UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8

 9   SHANNON STAHL, an individual, SEAN                      CASE NO.: 2:20-cv-01952-GMN-DJA
     PAGE, an individual,
10                                                     PROPOSED STIPULATION AND ORDER TO
                                                       DISMISS WITH PREJUDICE
11                         Plaintiffs,

12   vs.
13
     THE PRIMADONNA COMPANY, LLC, dba
14   PRIMM VALLEY RESORT AND CASINO,

15                         Defendants.
16

17
            COMES NOW, Plaintiffs SHANNON STAHL AND SEAN PAGE, individuals (“Plaintiffs”) and
18
     Defendant THE PRIMADONNA COMPANY, LLC, dba PRIMM VALLEY RESPORT AND CASINO
19
     (“Defendant”), and hereby stipulate and agree dismiss this action with prejudice,
20

21

22

23

24

25

26
     ///

27   ///

28   ///

                                                         1
 1   with each party to pay their own attorney fees and costs of litigation.
 2   Dated this 24th day of June, 2021.
     4843-3357-1203, v. 1
 3   MULLINS & TRENCHAK, ATTORNEYS                         FISHER & PHILLIPS, LLP
 4   AT LAW

 5
     /s/ Philip J. Trenchak__________                      /s/ Scott M. Mahoney_______________
 6
     Philip J. Trenchak, Esq.                              Scott M. Mahoney, Esq
 7   Nevada Bar No. 9924                                   Nevada State Bar No. 13181
     1614 S. Maryland Pkwy.                                300 South Fourth Street, Suite 1500
 8   Las Vegas, NV 89104                                   Las Vegas, NV 89101
     Attorney for Plaintiffs                               Telephone: (702) 252-3131
 9
                                                           smahoney@fisherphillips.com
10                                                         Attorney for Defendant

11

12
                                                   ORDER
13

14
            IT IS SO ORDERED.
15

16          Dated this 29
                       __ day of June, 2021.

17

18
                                                   Gloria M. Navarro, District Judge
19
                                                   United States District Court
20

21

22

23

24

25

26

27

28


                                                           2
